Allowable Subject Matter
	Claims 8-9, 13, 21-22, 26-85 are allowed.

Closest references found:
("20110143736"|"8478260"|"20070274488"|"6571092"|"20050202849"|"20090286534"|"20110039552"|"20070274488"|"6690672"|"20040127251"|"20040192252"|"20080020748"|"20100120414"|"20100120414"|"20100215159")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
determine, based on a physical location of a first apparatus and a physical location of a second apparatus, an order in which the first apparatus and the second apparatus should attempt to re-establish a call between the first apparatus and the second apparatus in the event that the call is dropped; cause, based on the order, the first apparatus to attempt to re-establish the call; receive, from the first apparatus, a request to re-establish the call; and cause, based on determining that the first apparatus unsuccessfully attempted to re-establish the call, the second apparatus to re-establish the call with the first apparatus

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649